Citation Nr: 0107070	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-11 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from July 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on January 23, 2001, at 
which time he testified with respect to the issue listed on 
the title page.  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

The Board notes that additional VA medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claim.  At his hearing before the undersigned Board Member in 
January 2001, the appellant testified that he had received 
outpatient treatment for his disabilities at the VA Medical 
Center (VAMC) in San Juan and at the Mayaguez Satellite 
Outpatient Clinic.  His testimony is imprecise as to the 
dates of treatment, but it suggests the likelihood of 
additional medical records in existence, which are 
potentially relevant to the claim on appeal.  The requisition 
and consideration of all available medical-treatment records 
that are clearly relevant to an issue on appeal is necessary 
for the proper adjudication of this case.  This is 
particularly important with regard to VA medical records.  
Well-established legal precedent holds that VA has 
constructive notice of medical records in its possession, see 
Bell v. Derwinski, 2 Vet. App. 611 (1992), and therefore, any 
available records from the aforementioned VA facilities 
should be obtained and associated with the file.

Further, the appellant testified that he filed a claim a few 
years ago for disability benefits with the Social Security 
Administration (SSA).  He indicated that he had been examined 
by a private physician in connection with this claim for SSA 
benefits.  Records from that agency must be obtained.

In view of the fact that the appellant has received 
outpatient treatment for his disabilities in the recent past, 
the Board finds that additional medical development to 
evaluate his disabilities would prove useful in this case.  
Well-settled judicial precedents hold that in a situation as 
the one presented by the facts in this case, a remand for a 
new examination is in order to render a new rating decision 
that accurately identifies the percentage of impairment 
attributable to each specific disability shown by the 
evidence of record.  Roberts v. Derwinski, 2 Vet. App. 387, 
390 (1992).  The Board concludes that there must be a new 
rating examination in order that the adjudication may be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) was signed 
into law.  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.   This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because the RO 
has not yet considered whether any additional notification or 
development actions are required in this case under the VCAA, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and request that he provide a list of all 
VA and/or private physicians and/or 
medical facilities where he has received 
medical treatment for his disabilities.  
The RO should obtain all medical records 
from all sources reported by the 
appellant.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2000).  All the records obtained should 
be made part of the claims folder.

2.  Additionally, the RO should contact 
the VA Medical Center, San Juan, Puerto 
Rico, and the Mayaguez Satellite 
Outpatient Clinic, and request complete, 
legible copies of all medical reports 
which these facilities have in their 
possession pertaining to treatment 
provided to the appellant.  Efforts to 
obtain these records should be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

3.  The RO should also contact the SSA 
for the purpose of obtaining any records 
from that agency, which pertain to a 
claim filed by the appellant for 
disability benefits.  The RO should 
obtain copies of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

4.  Next, the RO should schedule the 
appellant for a comprehensive VA 
examination specifically to ascertain the 
nature, severity and permanence of all 
his current disabilities.  The 
appellant's claims folder is to be made 
available to the examiner for review 
prior to the examination, and the 
examiner should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder.  All 
indicated tests, including x-rays, if 
necessary, are to be done and the 
examiner should review the results of any 
testing prior to completion of report.  
Specifically, the examiner should 
describe the level of disability 
attributable to the each one of the 
medical conditions found on examination.  
Where applicable, and if the appellant is 
found to have a musculoskeletal disorder, 
all ranges of motion should be reported 
in degrees, and the examiner should be 
asked to describe what the normal range 
of motion for the affected parts would 
be.  The examiner should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result on use or 
during flare-ups.  The examiner should 
give a full description of any limitation 
of activity imposed by each of the 
appellant's disabilities and express 
opinions as to whether the conditions are 
permanent, and the degree of interference 
with the appellant's ability to obtain 
and maintain gainful employment caused by 
each disability identified on 
examination.  The examiner should also 
state whether the appellant's disabling 
conditions are susceptible of improvement 
through appropriate treatment.  The 
examiner must provide complete rationale 
for all conclusions reached.

The appellant should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this should be noted in 
the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

5.  Upon completion of the above, the RO 
should review the claims folder and 
ensure that any and all notification and 
development actions applicable to the 
appellant's claim and required by the 
VCAA are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any other pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that may be 
subsequently issued also should be 
considered.

6.   Thereafter, the RO should 
readjudicate the issue of entitlement to 
a permanent and total disability 
evaluation for pension purposes, with 
application of all appropriate laws, 
regulations and diagnostic codes (as 
amended), and with consideration of any 
additional information obtained as a 
result of this remand, including the 
report of the VA examination.  The RO 
should consider each of the appellant's 
ratable disabilities with application of 
the appropriate diagnostic codes in the 
Schedule for Rating Disabilities to 
determine the percentage of impairment 
caused by each disability.  In evaluating 
any degree of disability of any reported 
musculoskeletal disorder, the RO must 
consider whether there is functional loss 
due to pain, under 38 C.F.R. §§ 4.40 and 
4.45 (2000).  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).  In readjudicating this 
case, the RO should consider whether the 
appellant meets the criteria provided 
under 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17, 4.25 (2000) as well as 
the provisions of Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992); and Roberts, 
supra.  If the appellant does not meet 
the percentage requirements, a permanent 
and total evaluation for pension purposes 
should be considered under 38 C.F.R. 
§ 3.321(b)(2) (2000).   In deciding the 

7.   In deciding the appellant's claim, 
the RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

8.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


